NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTOR CHARLES FOURSTAR, Jr.,                   No.    19-35030

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00036-SPW

 v.
                                                MEMORANDUM*
STEVE BULLOCK; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Victor Charles Fourstar, Jr., a former federal prisoner, appeals pro se from

the district court’s judgment dismissing his action under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), for failure to

state a claim and imposing a strike under 28 U.S.C. § 1915(g). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Fourstar fails to address the grounds for dismissal and

has therefore waived his challenge to the district court’s judgment. See Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta–Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived); see also Greenwood v.

FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim[.]”).

      To the extent Fourstar contends he was not a prisoner and not subject to the

requirements of the Prison Litigation Reform Act, we reject this contention as

unsupported by the record.

      AFFIRMED.




                                          2                                   19-35030